DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/4/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-10, 13-17, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yachi in US Publication 2004/0074212.
Regarding Claim 1, Yachi teaches a collapsible isolation tent assembly comprising: a collapsible isolation tent having: a collapsible frame assembly (2), a flexible skin of impermeable material (3), and an air exchange arrangement (4), a filter (32), and an air pump (33) configured for being connected to the air exchange arrangement to effect a unidirectional outward air flow from an interior space inside of the collapsible isolation tent through the air exchange arrangement and to an exterior space surrounding the collapsible isolation tent, wherein openings (such as 15) in the flexible skin or around edges of the collapsible tent allow for an inward air flow compensating for the unidirectional outward air flow and the openings in the flexible skin or around the edges of the collapsible tent are separate from the filter. 
Regarding Claim 3, Yachi teaches that the air pump is adjustable to create an air pressure difference (“negative pressure”) between air in the interior space inside the collapsible isolation tent and air in the exterior space surrounding the collapsible isolation tent (see Paragraph 0100). 
Regarding Claim 6, Yachi teaches (see paragraph 0100) that the collapsible isolation tent and the air pump are dimensioned for exchanging the air in the interior space within a range of 0.2 to 100 times per minute. 
Regarding Claim 7, Yachi teaches a filter receptacle (receiving 32) upstream of the pump and in communication with a port of the air exchange arrangement. 
Regarding Claim 8, Yachi teaches that the filter is a replaceable filter and the filter receptacle is configured to receive the replaceable filter (see Paragraph 0110). 
Regarding Claim 9, Yachi teaches that the filter is disposed upstream of the air pump. 
Regarding Claim 10, the device of Yachi is inherently capable of being cut by a user so that the  flexible skin is configured for custom slits and openings being cut by a health care provider for accessing specific locations inside the collapsible isolation tent from an exterior space (a polyethylene shell is inherently capable of being cut).
Regarding Claim 13, Yachi teaches (see Paragraph 0076) that the flexible skin is translucent or transparent and made of pliable plastic sheeting (low-density polyethylene is well known as pliable sheeting that is transparent). 
Regarding Claim 14, Yachi teaches that the flexible skin comprises a drapable curtain (3c’). 
Regarding Claim 23, Yachi teaches that air from the interior space travels through the filter before traveling to the exterior space.
Regarding Claim 15, Yachi teaches, through the normal and customary use of the device, a method for preventing air containing airborne pathogens from contaminating a surrounding space, the method comprising: operating an air pump (33) in fluid communication with an interior space of a collapsible tent (3) having a footprint sized to be placed on a hospital bed (see Paragraph 0097), wherein the air pump is operated to move air out of the interior space of the collapsible tent through a filter (32) suited for removing pathogens from the air moved by the pump, wherein access openings (33c and 15) are present in a tent skin of the collapsible tent or around edges of the collapsible tent, and the access openings are separate from the filter. 
Regarding Claim 16, Yachi teaches the preceding step of placing the collapsible tent on a surface configured for carrying an infected patient (see Paragraph 0097). 
Regarding Claim 17, Yachi teaches that the pump is adjustable and operated to maintain at least one control parameter within a specified range (such as providing 12 ventilation operations per hour). 
Regarding Claim 20,Yachi teaches that the collapsible tent surrounds an air volume and at least one control parameter is how often the air volume is exchanged per time interval, wherein pump is operated to exchange the air volume within the range of 0.2 through 100 times per minute (see Paragraph 0100). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yachi as applied to Claim 1 above. Yachi is silent on the size of the device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yachi device to have a footprint with a width within the range of about 35 cm through 140 cm and a length within the range of about 30 cm through 200 cm in order to provide a tent that is sized to fit the bed upon which it is placed, and an expanded state with an overall height within the range of about 20 cm through 185 cm in order to provide enough space for the user to sit up comfortably therein since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yachi as applied to Claim 3 above in view of Kotliar in US Patent 6508850. Yachi is silent on the air flow provided by the pump. Kotliar teaches an isolation enclosure including an air pump (27) maintaining at least one control parameter (the air flow) with an enclosure (20), wherein the control parameter is air flow and the pump is operated at a capacity to effect the air flow to remain within the range of 85 per minute through 20,000 liters per minute (between 100 and 300 liters per minute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yachi by using a pump providing between 85 and 20000 liters per minute of air flow as taught by Kotliar in order to provide suitable air flow through the enclosure.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yachi as applied to Claim 1 above. Yachi is silent on the exact pressure difference provided by the pump. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump that provides a pressure difference within a range of 34 Pa to 17,000 Pa in order to provide a suitable filtration of the air in the tent since such a change would have involved a mere change in the size of a component (the pump). A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yachi as applied to Claim 17 above in view of Kotliar in US Patent 6508850. Yachi is silent on the air flow provided by the pump. Kotliar teaches a method including operating an air pump (27) to maintain at least one control parameter (the air flow) with an enclosure (20), wherein the control parameter is air flow and the pump is operated at a capacity to effect the air flow to remain within the range of 85 per minute through 20,000 liters per minute (between 100 and 300 liters per minute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yachi by using a pump providing between 85 and 20000 liters per minute of air flow as taught by Kotliar in order to provide suitable air flow through the enclosure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yachi as applied to Claim 17 above. Yachi teaches a pressure difference between the interior space and an exterior space, wherein the interior space has a lower air pressure than the exterior space, but is silent on the exact pressure difference provided by the pump. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump that provides a pressure difference within a range of 34 Pa to 17,000 Pa in order to provide a suitable filtration of the air in the tent since such a change would have involved a mere change in the size of a component (the pump). A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yachi as applied to Claim 17 above in view of Gustafson in US Patent 7481234. Yachi is silent on the use of an alarm. Gustafson teaches a method of preventing airborne pathogens from contaminating a space, the method comprising the step of activating at least one of an audible, visual, and electronic communication alarm (“alarm detectors” upon determining that any of the at least one control parameter (such as excess CO, CO2) is not maintained within a specified range (see Column 8, lines 59-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yachi by adding an alarm as taught by Gustafson in order to prevent excess CO or CO2 in the tent.

Allowable Subject Matter
Claims 11 and 22 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/4/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636